Citation Nr: 0305318	
Decision Date: 03/21/03    Archive Date: 04/03/03

DOCKET NO.  00-15 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel

INTRODUCTION

The veteran served on active duty from April 1942 to January 
1946 and from October 1951 to December 1961.  The appellant 
is the widow of the veteran.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

As indicated, the appellant has made a claim for benefits 
under 38 U.S.C. § 1318, although the veteran was not rated 
totally disabled for the statutory period.  The Board has 
imposed a temporary stay on the adjudication of these claims 
in accordance with the directions of the United States Court 
of Appeals for the Federal Circuit in its decision in 
National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, Nos. 00-7905, -7906, -7908 
(Fed. Cir. Aug. 16, 2001).  In that decision the Federal 
Circuit directed the Department of Veterans Affairs to 
conduct expedited rulemaking which will either explain why 
certain regulations--38 C.F.R. § 3.22 and 38 C.F.R. § 
20.1106-- are inconsistent on the "hypothetical entitlement" 
issue or revise the regulations so that they are consistent. 
The temporary stay on the adjudication of certain 38 U.S.C. § 
1318 claims, including the claim in this case, remains in 
effect pending judicial review of the completed directed 
rulemaking.  


REMAND

The appellant asserts that the veteran's death was due to the 
gunshot wounds he received in service.  She points out that 
the veteran had retained fragments in his lungs and he died 
of aspiration pneumonitis.  The appellant maintains that the 
aspiration pneumonitis was caused by the retained fragments.  
The record does show that the veteran received a gunshot 
wound to the right shoulder and scapula/thoracic area during 
service.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA).  Among other things, this law 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist.  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The death certificate indicates that the veteran 
died on February 18, 2000 at a VA facility.  Copies of the 
veteran's terminal medical records are not contained in the 
veteran's claim's file.  The Board is of the opinion that the 
VCAA requires that the veteran's terminal VA medical records 
be obtained and considered prior to adjudicating the 
appellant's claim.

The RO has not sent the appellant notification of what 
information and medical or lay evidence, not previously 
submitted, is necessary to substantiate the appellant's 
claim.  Furthermore, the RO has not notified the appellant of 
which evidence, if any, the claimant is expected to obtain 
and submit, and which evidence will be retrieved by VA.  A 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA (codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107).  

Accordingly, this case is REMANDED for the following:


1.  The RO should send the appellant a 
letter which informs her of what 
information and medical or lay evidence, 
not previously submitted, that is 
necessary to substantiate her claim, and 
which notifies the appellant of which 
evidence, if any, the claimant is 
expected to obtain and submit, and which 
evidence will be retrieved by VA.

2.  The RO should contact the Hines VA 
Medical Center (including the EEC ward) 
and obtain the veteran's medical records 
dated from August 1999 to February 18, 
2000, which should include the veteran's 
complete terminal hospitalization 
records. 

3.  When the foregoing action is 
completed, the RO should readjudicate the 
appellant's claim for service connection 
for the cause of the veteran's death.  If 
the benefit sought on appeal remains 
denied the appellant and the appellant's 
representative, if any, should be 
provided with a supplemental statement of 
the case.  The supplemental statement of 
the case should contain all the pertinent 
laws and regulations, including those 
pertaining to the VCAA, which are 
applicable to the appellant's claim.  


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until notified.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




